Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Providing supporting paragraph(s) with a clear explanation for each limitation of amended/new claim(s) in Remarks is strongly requested for clear and definite claim interpretations by Examiner.
Priority
Acknowledgment is made of applicant's claim for the present application filed on 07/12/2018.
Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot because the arguments are directed to amended limitation(s) that has/have not been previously examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Note: Hereinafter, if a limitation has bold brackets (i.e. [·]) around claim languages, the bracketed claim languages indicate that they have not been taught yet by the current prior art reference but they will be taught by another prior art reference afterwards.)

Claim(s) 1-2, 7-9, 14-16, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2020/0027014 A1) in view of Ahmed et al. (US 20180349168 A1) further in view of Sun et al. (US 2020/0116504 A1) in view of Jin et al. (US 10,841,236 B1)

Regarding claim 1
Wen teaches 
A method, comprising:
obtaining, by at least one computing device, a training dataset for a neural network executed by the at least one computing device, the training dataset comprising historical data associated with resource consumption of a set of workloads within a hyper-converged infrastructure, wherein the neural network comprises a [long short term memory recurrent] neural network operating on a time window input, the neural network further utilizing [gates comprising a sigmoid neural net layer and a pairwise multiplication] operation;
(Wen, [fig(s) 1-3] [par(s) 108-129] e.g., “A hyperconverged system coordinates efficient use of compute and storage resources by and between the components of the distributed system.” [par(s) 21-27] “popular models include the autoregressive integrated moving average (ARIMA) models, exponential smooth (ETS) models, seasonal trend decomposition using loess (STL) models, neural network-based models, … To address this problem, virtualization facilitates sharing such that multiple VMs share the underlying physical resources so that during periods of inactivity by one VM, other VMs can take advantage of the resource availability to process workloads.” [par(s) 29-40] “Any of these user allocations can be collected into a collection of measurements of actual usage of resources 120.” [par(s) 41-55] e.g., “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements (e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models … The predictions of the prediction system, whether taken singly or in combination may be used to recommend migration of infrastructure and workloads between the virtualized network environments”;  
Examiner notes that par(s) 31 of the Instant Specification describe(s) “An important aspect of a LSTM-RNN is a cell state, which keeps track of pertinent information regarding the current context of the signal. For example, when predicting CPU utilization, the cell state can contain information of usage during a holiday, where the CPU demand will be low, and the system must now forget this state as CPU usage will resume its usual patterns once the holidays are over. A LSTM-RNN can utilize gates to optionally allow information through to the cell state. The gates can be composed of a sigmoid neural net layer and a pairwise multiplication operation”)

training the neural network based upon the training dataset;
(Wen, [fig(s) 1-3] [par(s) 41-55] e.g., “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements (e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models, (5) selecting one of many candidate prediction models, and (6) generating predictions based on forecasts arising from selected prediction models. Some embodiments use the forecasts and/or corresponding trend line to compute a resource runway that refers to a future time period when the current provisioning of a resource is predicted to be demanded to its capacity. Some embodiments recommend hardware or software changes. The prediction and runway engine 213 implements methods for generating predictions and computing runways for any of the resources included in the shown clusters 250.”; e.g., “training prediction models” may read on “training the neural network”.)

monitoring, by the at least one computing device, usage demand for a particular time period, the usage demand associated with the set of workloads within the hyper-converged infrastructure executed on a plurality of host devices;
(Wen, [fig(s) 1-3] [par(s) 41-54] e.g., “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements ( e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models, (5) selecting one of many candidate prediction models, and (6) generating predictions based on forecasts arising from selected prediction models. … The system and configuration data is used as discussed herein at least to identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.).” [par(s) 56-70] “a user interface is provided that shows trend lines for resources that are predicted to fall short of demand, thus suggesting or necessitating the purchase or acquisition of more capacity. Second this provides the cluster operators with accurate predictions as to when the cluster as a whole will no longer be able to meet the needs of its users.”; 
e.g., “identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.)” along with “capturing system data (e.g., as system and configuration data 224)” may read on “monitoring, by the at least one computing device, usage demand”.)

providing the usage [demand] to the neural network;
(Wen, [fig(s) 1-3] [par(s) 41-55] e.g., “(1) taking usage data measurements (e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models, (5) selecting one of many candidate prediction models, and (6) generating predictions based on forecasts arising from selected prediction models. … A time-series retrieval facility within the prediction and runway engine 213 retrieves usage data from database 220. The usage data comprises observations of specific resource uses over a historical timeframe. The retrieved usage data is used by prediction models of the prediction and runway engine to compute predictions based on the historical observations.”; e.g., “prediction models” may read on “neural network”.)

generating a usage prediction [based upon] the usage demand, the usage prediction comprising a predicted resource consumption for the set of workloads over a time period; and
(Wen, [fig(s) 1-2] [fig(s) 3] “Use the trained prediction models to generate a series of usage predictions for each of the individual resource users” [par(s) 41-55] e.g., “The system and configuration data is used as discussed herein at least to identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.).” [par(s) 56-70] “For instance, with respect to processor utilization, the individual computing power of the processors may be predicted based on function, such as exchange hosting, website hosting, and virtual desktop hosting, or any other subdivisions or categorizations. …  Given predictions and quota limits or available capacities, the time-oriented runway can be calculated. As shown and described as pertaining to step 302, seasonally-adjusted predictions can be made for individual users. At another step seasonally-adjusted predictions can be made for the aggregate usage of the individual users. At step 304, the trained prediction models are used to generate a plurality of usage predictions for each of the individual users. The plurality of usage predictions for each of the individual users are in turn used to generate trend lines. In one case, a sum function is used to aggregate groups of the time-oriented series of usage predictions to form seasonally-adjusted trends.”;)

adjusting an allocation of physical resources within the hyper-converged infrastructure for the set of workloads based upon the usage prediction.
(Wen, [fig(s) 1-3] [par(s) 41-55] e.g., “Additionally, in some cases the prediction system can use a sizing unit 260 to determine recommendations for hardware and/or software changes, which can be particularly useful for migration of hardware/software between systems and for selecting additional/different hardware/software for a given system, such as to increase the available runway of one or more resources.” [par(s) 56-70] “The recommendation of step 308 can be accepted or rejected (at step 309) by a user (e.g., a system administrator). The acts of accepting or rejecting recommendations, and/or the effect on the virtualized system resulting from acceptance or rejection of recommendations can be displayed (at step 310), possibly using a graphical user interface screen device such as runway view 221, and/or any other technique to use, calculate or display results 217.”; e.g., “effect on the virtualized system resulting from acceptance” may read on “adjusting an allocation of physical resources”.)

However, Wen does not appear to distinctly disclose:
wherein the neural network comprises a [long short term memory recurrent] neural network operating on a time window input, the neural network further utilizing [gates comprising a sigmoid neural net layer and a pairwise multiplication] operation;
providing the usage [demand] to the neural network;
generating a usage prediction [based upon] the usage demand, the usage prediction comprising a predicted resource consumption for the set of workloads over a time period; and

Ahmed teaches
wherein the neural network comprises a long short term memory recurrent neural network operating on a time window input, the neural network further utilizing [gates comprising a sigmoid neural net layer and a pairwise multiplication] operation;
(Ahmed, [fig(s) 1-3] [par(s) 11-23] e.g., “For forecasting, the computing platform feeds usage data for a central processing unit (CPU), memory, and input/output (“I/O”) for a container into the AI algorithms (e.g., LSTM or FFNN) at a single resolution or multiple resolutions. Usage data is generally the usage or performance of the CPU, the memory, and the I/O for a container running an application. The computing platform can feed the usage data at different resolutions (also referred to as “frequencies”) such as 1 second, 30 seconds, 1 minute, 2 minutes, 5 minutes, 10 minutes, 30 minutes, 1 hour, 1.5 hours, 2 hours, 6 hours, 12 hours, daily, weekly, monthly, or even longer.” [par(s) 58-70] “In some implementations, the computing platform 105 determines an actual value for the forecast, where the value refers to forecasted workload of the application or container. In some implementations, the computing platform uses the LSTM neural network algorithm, the FFNN, or another content neural network algorithm to forecast the performance of a container running an application based on the performance data at different time intervals. The computing platform feeds usage of CPU, memory, and I/O for containers or applications into the LSTM algorithm for a resolution.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtualization system of Wen with the LSTM of Ahmed. 
Doing so would lead to scaling up or down the container to improve (e.g., optimize) the performance of the container in the future.
(Ahmed, [fig(s) 1-3] [par(s) 11-23] e.g., “Based on the forecast, the computing platform can scale up or down the container to improve (e.g., optimize) the performance of the container in the future. Scaling up or down can include increasing or decreasing the memory, the processor, or the I/O for the container or its host virtual machine. The computing platform can also move the container to another virtual machine, which may include shutting down the previous host virtual machine.”)

However, the combination of Wen, Ahmed does not appear to explicitly teach:
wherein the neural network comprises a long short term memory recurrent neural network operating on a time window input, the neural network further utilizing [gates comprising a sigmoid neural net layer and a pairwise multiplication] operation;
providing the usage [demand] to the neural network;
generating a usage prediction [based upon] the usage demand, the usage prediction comprising a predicted resource consumption for the set of workloads over a time period; and

Sun teaches
wherein the neural network comprises a long short term memory recurrent neural network operating on a time window input, the neural network further utilizing gates comprising a sigmoid neural net layer and a pairwise multiplication operation;
(Sun [fig(s) 5] [par(s) 89-104] “FIG. 5B shows an example of LSTM block. In some embodiments, the LSTM neural network model may include one or more LSTM blocks, while only one LSTM block is shown in FIG. 5B for clarity. In some embodiments, the LSTM block may include an input gate 570, a forget gate 580, and an output gate 590. … it refers to a result of the input gate, ft refers to a result of the forget gate, of refers to a result of the output gate, ct refers to a cell state value corresponding to xt, ct_1 refers to a cell state value corresponding to xt_1, σ refers to a sigmoid function, tan h refers to a hyperbolic tangent, the symbol "+" refers to element-wise add operations, the symbol "x" refers to element-wise multiplication” [par(s) 46-58] “In some embodiments, the server 110 may be implemented on a cloud platform. Merely by way of example, the cloud platform may include a private cloud, a public cloud, a hybrid cloud, a community cloud, a distributed cloud, an inter-cloud, a multi-cloud, or the like, or any combination thereof.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtualization system of Wen, Ahmed with the gates comprising a sigmoid neural net layer and a pairwise multiplication of Sun. 
Doing so would lead to improving the accuracy of estimating resource availability based on characteristic data including feature data corresponding to resource usage constraints.
(Sun, [par(s) 44-45] “To this end, the system may first obtain the route associated with a service requester; and then extract characteristic data relating to the route; and then obtain an estimation model for determining estimated time of arrival; and then determine the estimated time of arrival relating to the route based on the estimation model and the characteristic data. Since the characteristic data includes feature data corresponding to the links of the route, it may improve the accuracy of estimating time of arrival relating to the route.”)

However, the combination of Wen, Ahmed, Sun does not appear to explicitly teach:
providing the usage [demand] to the neural network;
generating a usage prediction [based upon] the usage demand, the usage prediction comprising a predicted resource consumption for the set of workloads over a time period; and

Jin teaches
providing the usage demand to the neural network;
(Jin, [figs 1-5] #402 “RECEIVE A PLURALITY OF JOB REQUESTS” and #406 “DETERMINE A PREDICTED COMPUTER RESOURCE USAGE BASED AT LEAST IN PART ON THE TOPOLOGY AND JOB METADATA ASSOCIATED WITH THE JOBS”; [col 14, ln 12– col 17, ln 36] “the jobs may be scheduled or anticipated jobs due, for example, to the jobs being repetitive or associated with scheduled events, such as release of a new video game, start of a peak game play period as determined by historical data, or some other scheduled time or event. … In some embodiments, a daemon process or thread may monitor received jobs and the availability of resources at computing clusters of the network computing providers. The information collected by the daemon process may be provided to the objective function to facilitate the allocation of network computing resources among the jobs.” [col 7, ln 21– col 11, ln 11] “Some non-limiting examples of machine learning algorithms that can be used to generate and update the parameter functions or prediction models can include supervised and non-supervised machine learning algorithms, including … artificial neural network algorithms (such as, for example, Perceptron), deep learning algorithms (such as, for example, Deep Boltzmann Machine) … and/or other machine learning algorithms.”; Note that Wen teaches “providing the usage [demand] to the neural network”.)

generating a usage prediction based upon the usage demand, the usage prediction comprising a predicted resource consumption for the set of workloads over a time period; and
(Jin, [figs 1-5] #406 “DETERMINE A PREDICTED COMPUTER RESOURCE USAGE BASED AT LEAST IN PART ON THE TOPOLOGY AND JOB METADATA ASSOCIATED WITH THE JOBS”; [col 14, ln 12– col 17, ln 36] “At block 406, the network resource prediction system 140 determines a predicted computer resource usage based at least in part on the topology and the job metadata associated with the jobs. Determining the predicted computer resource usage can include using a prediction model 160 to predict the computer resource usage for the jobs and/or to perform jobs within a particular time period. In some cases, the network resource prediction system 140 may provide the topology as an input to the prediction model 160 that is generated by the model generation system 146. In some cases, the network resource prediction system 140 may apply the job metadata as input to the prediction model 160.”; Note that Wen teaches “generating a usage prediction [based upon] the usage demand, the usage prediction comprising a predicted resource consumption for the set of workloads over a time period”.)

In the alternative, Jin can also be interpreted to teach the following limitation:
Jin teaches
monitoring, by the at least one computing device, usage demand for a particular time period, the usage demand associated with the set of workloads within the hyper-converged infrastructure executed on a plurality of host devices;
(Jin, [figs 1-5]; [col 14, ln 12– col 17, ln 36] “The process 400 begins at block 402 where the job interface system 120 of the job management system 101 receives a plurality of job requests. These job requests may be received from one or more user computing systems 110. In some embodiments, the jobs may be scheduled or anticipated jobs due, for example, to the jobs being repetitive or associated with scheduled events, such as release of a new video game, start of a peak game play period as determined by historical data, or some other scheduled time or event. The user computing systems 110 may be associated with a particular entity that includes the job management system 101. Alternatively, one or more of the user computing systems 110 may be associated with a different entity or user. The job requests may correspond to a plurality of jobs to be performed at one or more computing clusters of one or more network computing providers 112. In some embodiments, the computing clusters may be located at different data centers of a network computing provider 112. … In some embodiments, a daemon process or thread may monitor received jobs and the availability of resources at computing clusters of the network computing providers. The information collected by the daemon process may be provided to the objective function to facilitate the allocation of network computing resources among the jobs.”; Note that Wen teaches “[monitoring], by the at least one computing device, usage demand for a particular time period, the usage demand associated with the set of workloads within the hyper-converged infrastructure executed on a plurality of host devices”.)

adjusting an allocation of physical resources within the hyper-converged infrastructure for the set of workloads based upon the usage prediction.
(Jin, [figs 1-5] #410 “ALLOCATE COMPUTING RESOURCES AT COMPUTING CLUSTERS OF THE SET OF NETWORK COMPUTING PROVIDERS BASED AT LEAST IN PART ON THE NETWORK RESOURCE ALLOCATION” [col 14, ln 12– col 17, ln 36] “At block 410, the network resource manager 138 allocates network computing resources at the one or more computing clusters of the set of network computing providers 112 based at least in part on the network resource allocation. Allocating the computing resources may include communicating with the computing clusters 114, or with resource management systems at the network computing providers 112, to reserve computing resources for the jobs at the computing clusters 114 or to instantiate instances of computing resources for particular jobs within the job topology. In some embodiments, allocating the network computing resources may include confirming the availability of the computing resources. If it is determined that sufficient computing resources to perform a job are not available, portions of the process 400 may be repeated with updated metadata indicating the lack of availability of particular computing clusters 114. In some embodiments, a daemon process or thread may monitor received jobs and the availability of resources at computing clusters of the network computing providers. The information collected by the daemon process may be provided to the objective function to facilitate the allocation of network computing resources among the jobs.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtualization system of Wen, Ahmed, Sun with the of the usage prediction of Jin. 
Doing so would lead to providing an improved or optimal distribution of jobs among the network computing service providers that satisfies or best satisfies one or more objective functions.
(Jin, [col 4, ln 27– col 5, ln 32] “Based at least in part on the resource prediction, the dependency relationship between jobs, service level agreements with network computing service providers, and job resource requirements, the system can determine an improved or optimal distribution of jobs among the network computing service providers that satisfies or best satisfies one or more objective functions.”)

Regarding claim 2
The combination of Wen, Ahmed, Sun, Jin teaches claim 1.

Wen further teaches 
the resource consumption comprises memory, central processing unit (CPU), and storage usage of the set of workloads.
(Wen, [fig(s) 1-3] [fig(s) 7] “CPU”, “Memory”, “Storage” [par(s) 41-55] “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements (e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228),” [par(s) 98-107] “In turn, the configuration of a new node can be expressed as a model designation, or as a configuration of CPUs or as a configuration of memory, or as a configuration of HDD and/or SSD resources. In some cases, and as shown in resource configuration view 752, a deployment date can be displayed. If the recommendation is adopted (e.g., adding a "New Node") and the configuration is saved, then the effect of the addition of the configured resource can be reflected in the runway view 221 (e.g., as a longer runway into the future).”;)

Regarding claim 7
The combination of Wen, Ahmed, Sun, Jin teaches claim 1.

Wen further teaches 
adjusting the allocation of physical resources within the hyper-converged infrastructure comprises increasing or decreasing CPU, memory, or storage resources based upon the usage prediction.
(Wen, [fig(s) 1-3] [par(s) 41-55] e.g., “Additionally, in some cases the prediction system can use a sizing unit 260 to determine recommendations for hardware and/or software changes, which can be particularly useful for migration of hardware/software between systems and for selecting additional/different hardware/software for a given system, such as to increase the available runway of one or more resources.” [par(s) 56-70] “The recommendation of step 308 can be accepted or rejected (at step 309) by a user (e.g., a system administrator). The acts of accepting or rejecting recommendations, and/or the effect on the virtualized system resulting from acceptance or rejection of recommendations can be displayed (at step 310), possibly using a graphical user interface screen device such as runway view 221, and/or any other technique to use, calculate or display results 217.” [par(s) 98-107] “In turn, the configuration of a new node can be expressed as a model designation, or as a configuration of CPUs or as a configuration of memory, or as a configuration of HDD and/or SSD resources. In some cases, and as shown in resource configuration view 752, a deployment date can be displayed. If the recommendation is adopted (e.g., adding a "New Node") and the configuration is saved, then the effect of the addition of the configured resource can be reflected in the runway view 221 (e.g., as a longer runway into the future).”; e.g., “effect of the addition of the configured resource” may read on “increasing”.)

Regarding claim 8
The claim is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 
Note that Wen teaches “one computing device” ([figs 7-8]).

Regarding claim 9
The claim is a system claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 14
The claim is a system claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 15
The claim is a computer-readable medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 
Note that Wen teaches “one computing device” ([figs 7-8]).

Regarding claim 16
The claim is a computer-readable medium claim corresponding to the method claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 21
The claim is a computer-readable medium claim corresponding to the method claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2020/0027014 A1) in view of Ahmed et al. (US 20180349168 A1) further in view of Sun et al. (US 2020/0116504 A1) further in view of Jin et al. (US 10,841,236 B1) further in view of MALHOTRA et al. (US 2020/0012921 A1)

Regarding claim 4
The combination of Wen, Ahmed, Sun, Jin teaches claim 1.

However, the combination of Wen, Ahmed, Sun, Jin does not appear to distinctly disclose:
the neural network is trained utilizing a regression model.

MALHOTRA teaches
the neural network is trained utilizing a regression model.
(MALHOTRA, [fig(s) 1-5] “Regression” [par(s) 29-48] e.g., “The system 100 trains a LSTM network for the K binary classification tasks simultaneously by modeling them together as a multi-label classification problem. Multi-label target vector is obtained by way of following example expression: y = [ yi, . . . yx] ϵ { 0,1 }K from r such that: 
    PNG
    media_image1.png
    123
    297
    media_image1.png
    Greyscale
where j = 1, 2, ..., K. For example, consider a scenario where K = 5, and r maps to the third interval such that k = 3. The target is then given by y = [ 0, 0, 1, 1, 1] , as illustrated in FIG. 4A. More specifically, FIGS. 4A - 4B depict target vector creation for failed versus censored instances by the system 100 of FIG. 1 in accordance with an embodiment of the present disclosure. Effectively, the goal of LSTM-OR is to learn a map ping for : x > { 0,1 } by minimizing the loss function £ given by : 
    PNG
    media_image2.png
    352
    958
    media_image2.png
    Greyscale
”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtualization system of Wen, Ahmed, Sun, Jin with the regression model of MALHOTRA. 
Doing so would lead to providing technological improvements based on the ordinal regression formulation which is more robust compared to metric regression model.
(MALHOTRA, [par(s) 3-8] “Embodiments of the present disclosure present technological improvements as solutions to one or more of the above-mentioned technical problems recognized by the inventors in conventional systems.” [par(s) 59-67] e.g., “In the present disclosure, systems and methods proposed an approach for RUL estimation using deep ordinal regression based on multilayered LSTM neural networks. It is evident from above experimental results and analysis that ordinal regression formulation is more robust compared to metric regression, as the former allows to incorporate more labeled data from censored instances. It was also found that leveraging censored instances significantly improves the performance when the number of failed instances is small.”)

Regarding claim 11
The claim is a system claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 18
The claim is a computer-readable medium claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2020/0027014 A1) in view of Ahmed et al. (US 20180349168 A1) further in view of Sun et al. (US 2020/0116504 A1) further in view of Jin et al. (US 10,841,236 B1) further in view of Schaad et al. (US 2015/0006711 A1)
Regarding claim 5
The combination of Wen, Ahmed, Sun, Jin teaches claim 1.

Wen further teaches 
obtaining, using the at least one computing device, [actual] usage demand for the time period; 
(Wen, [fig(s) 1-3] [par(s) 41-54] e.g., “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements ( e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models, (5) selecting one of many candidate prediction models, and (6) generating predictions based on forecasts arising from selected prediction models. … The system and configuration data is used as discussed herein at least to identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.).” [par(s) 56-70] “a user interface is provided that shows trend lines for resources that are predicted to fall short of demand, thus suggesting or necessitating the purchase or acquisition of more capacity. Second this provides the cluster operators with accurate predictions as to when the cluster as a whole will no longer be able to meet the needs of its users.”; 
e.g., “identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.)” may read on “usage demand”.)

determining, using the at least one computing device, [a similarity between the actual] usage demand and the usage prediction; and 
(Wen, [fig(s) 1-3] [par(s) 41-54] e.g., “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements ( e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models, (5) selecting one of many candidate prediction models, and (6) generating predictions based on forecasts arising from selected prediction models. … The system and configuration data is used as discussed herein at least to identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.).” [par(s) 56-70] “a user interface is provided that shows trend lines for resources that are predicted to fall short of demand, thus suggesting or necessitating the purchase or acquisition of more capacity. Second this provides the cluster operators with accurate predictions as to when the cluster as a whole will no longer be able to meet the needs of its users.”;)

[re]training the neural network [based upon the similarity between the actual] usage demand and the usage prediction.
(Wen, [fig(s) 1-3] [par(s) 21-27] “popular models include the autoregressive integrated moving average (ARIMA) models, exponential smooth (ETS) models, seasonal trend decomposition using loess (STL) models, neural network-based models” [par(s) 41-54] e.g., “The prediction system 110 provides an apparatus for a prediction and runway engine 213. The prediction and runway engine handles the various aspects associated with (1) taking usage data measurements ( e.g., storage usage data 226, storage I/O usage data 227, or other resource usage data 228), (2) capturing system data (e.g., as system and configuration data 224), (3) organizing retrieved usage data, (4) evaluating and training prediction models, (5) selecting one of many candidate prediction models, and (6) generating predictions based on forecasts arising from selected prediction models. … The system and configuration data is used as discussed herein at least to identify users and their respective resource demands (e.g., for storage areas, vDisks, CPU demand, memory demand, storage I/O demand, network bandwidth demand, etc.).” [par(s) 56-70] “a user interface is provided that shows trend lines for resources that are predicted to fall short of demand, thus suggesting or necessitating the purchase or acquisition of more capacity. Second this provides the cluster operators with accurate predictions as to when the cluster as a whole will no longer be able to meet the needs of its users.”;)

Jin further teaches 
determining, using the at least one computing device, a similarity between [the actual] usage demand and the usage prediction; and 
retraining the neural network based upon the similarity between [the actual] usage demand and the usage prediction.
(Jin, [figs 4-5]; [col 17, ln 37– col 18, ln 67] “Further, in certain embodiments, the block 506 may include applying one or more feedback data 154. For example, if the prediction model 160 is generated as part of a supervised machine learning process, a user (for example, an administrator) may provide one or more inputs to the model generation system 146 as the prediction model 160 is being generated and/or to refine the prediction model 160 generation process. For example, the administrator may be aware that a particular job was a special request from a user and is not likely to be repeated. In such a case, the administrator may supply feedback data 154 to reduce the weight of a portion of the historical data 152 that may correspond to the specially requested job. Further, in some cases, one or more of the variables or parameters may be weighted using, for example, weights 164. The value of the weight for a variable may be based at least in part on the impact the variable has in generating the prediction model 160 that satisfies, or satisfies within a threshold discrepancy, the control data 156 and/or the historical data 152. In some cases, the combination of the variables and weights may be used to generate a prediction model 160.” [col 7, ln 21– col 11, ln 11] “Some non-limiting examples of machine learning algorithms that can be used to generate and update the parameter functions or prediction models can include supervised and non-supervised machine learning algorithms, including … artificial neural network algorithms (such as, for example, Perceptron), deep learning algorithms (such as, for example, Deep Boltzmann Machine) … and/or other machine learning algorithms.”; 
e.g., “the administrator may be aware that a particular job was a special request from a user and is not likely to be repeated. In such a case, the administrator may supply feedback data 154 to reduce the weight of a portion of the historical data 152 that may correspond to the specially requested job” may read on “retraining the neural network based upon the similarity between …”. Note that Wen teaches “determining, using the at least one computing device, [a similarity between the actual] usage demand and the usage prediction; [re]training the neural network [based upon the similarity between the actual] usage demand and the usage prediction”.)

The combination of Wen, Ahmed, Sun, Jin is combinable with Jin for the same rationale as set forth above with respect to claim 1.

However, the combination of Wen, Ahmed, Sun, Jin does not appear to distinctly disclose:
obtaining, using the at least one computing device, [actual] usage demand for the time period; 
determining, using the at least one computing device, a similarity between [the actual] usage demand and the usage prediction; and 
retraining the neural network based upon the similarity between [the actual] usage demand and the usage prediction.

Schaad teaches
obtaining, using the at least one computing device, actual usage demand for the time period; 
(Schaad, [fig(s) 1-3] [par(s) 43-46] e.g., “The prediction engine 110 provides 216 results to the cloud infrastructure 106, which can process the results 218, which can plan resources accordingly. In some examples, the cloud platform provisions resources and provides 220 feedback to the prediction engine 110. In some examples, the feedback can include actually consumed resources per event type. In some examples, the feedback can be associated with event types that were determined to be known. In some examples, the prediction engine 110 can update the matching table based on the feedback, e.g., if the feedback indicates a significant disparity between actual resource consumption and estimated resource consumption provided in the matching table 116.” [par(s) 26-42] “In some examples, the prediction engine 110 references the matching table 116 to match enterprise events to resource consumption. Accordingly, the prediction engine 110 can reference the matching table 116 to match an enterprise event to storage resources, e.g., memory allocation, and/or computation resources, e.g., processing cycles, that are predicted to be consumed during execution of the enterprise event. … the cloud platform 106 can provide a response, also referred to as feedback, indicating that the cloud platform 106 is able to provision resources to meet the predicted demand. In some examples, this feedback can be used to compare the predicted demand to the actual resource consumption in order to improve future predictions.”; e.g., “actual resource consumption” may read on “actual usage demand”.)

determining, using the at least one computing device, a similarity between the actual usage demand and the usage prediction; and 
(Schaad, [fig(s) 1-3] [par(s) 43-46] e.g., “The prediction engine 110 provides 216 results to the cloud infrastructure 106, which can process the results 218, which can plan resources accordingly. In some examples, the cloud platform provisions resources and provides 220 feedback to the prediction engine 110. In some examples, the feedback can include actually consumed resources per event type. In some examples, the feedback can be associated with event types that were determined to be known. In some examples, the prediction engine 110 can update the matching table based on the feedback, e.g., if the feedback indicates a significant disparity between actual resource consumption and estimated resource consumption provided in the matching table 116.” [par(s) 26-42] “In some examples, the prediction engine 110 references the matching table 116 to match enterprise events to resource consumption. Accordingly, the prediction engine 110 can reference the matching table 116 to match an enterprise event to storage resources, e.g., memory allocation, and/or computation resources, e.g., processing cycles, that are predicted to be consumed during execution of the enterprise event. … the cloud platform 106 can provide a response, also referred to as feedback, indicating that the cloud platform 106 is able to provision resources to meet the predicted demand. In some examples, this feedback can be used to compare the predicted demand to the actual resource consumption in order to improve future predictions.”; 
e.g., “disparity between actual resource consumption and estimated resource consumption” and/or “compare the predicted demand to the actual resource consumption” may read on “similarity between the actual usage demand and the usage prediction”.)

retraining the neural network based upon the similarity between the actual usage demand and the usage prediction.
(Schaad, [fig(s) 1-3] [par(s) 43-46] e.g., “The prediction engine 110 provides 216 results to the cloud infrastructure 106, which can process the results 218, which can plan resources accordingly. In some examples, the cloud platform provisions resources and provides 220 feedback to the prediction engine 110. In some examples, the feedback can include actually consumed resources per event type. In some examples, the feedback can be associated with event types that were determined to be known. In some examples, the prediction engine 110 can update the matching table based on the feedback, e.g., if the feedback indicates a significant disparity between actual resource consumption and estimated resource consumption provided in the matching table 116.” [par(s) 26-42] “In some examples, the prediction engine 110 references the matching table 116 to match enterprise events to resource consumption. Accordingly, the prediction engine 110 can reference the matching table 116 to match an enterprise event to storage resources, e.g., memory allocation, and/or computation resources, e.g., processing cycles, that are predicted to be consumed during execution of the enterprise event. … the cloud platform 106 can provide a response, also referred to as feedback, indicating that the cloud platform 106 is able to provision resources to meet the predicted demand. In some examples, this feedback can be used to compare the predicted demand to the actual resource consumption in order to improve future predictions.”; e.g., “disparity between actual resource consumption and estimated resource consumption” and/or “compare the predicted demand to the actual resource consumption” may read on “similarity between the actual usage demand and the usage prediction”. Note that the combination of Wen, Jin teaches “retraining the neural network based upon the similarity between [the actual] usage demand and the usage prediction”.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtualization system of Wen, Ahmed, Sun, Jin with the actual usage demand of Schaad. 
Doing so would lead to improving future predictions by comparing the predicted demand to the actual resource consumption.
(Schaad, [par(s) 26-42] “the cloud platform 106 can provide a response, also referred to as feedback, indicating that the cloud platform 106 is able to provision resources to meet the predicted demand. In some examples, this feedback can be used to compare the predicted demand to the actual resource consumption in order to improve future predictions.”)

Regarding claim 12
The claim is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 19
The claim is a computer-readable medium claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2020/0027014 A1) in view of Ahmed et al. (US 20180349168 A1) further in view of Sun et al. (US 2020/0116504 A1) further in view of Jin et al. (US 10,841,236 B1) further in view of Schaad et al. (US 2015/0006711 A1), further in view of Birke et al. (US 20170344400 A1)

Regarding claim 6
The combination of Wen, Ahmed, Sun, Jin, Schaad teaches claim 5.

determining the similarity between the actual usage demand and the usage prediction is performed using (see claim 5)

Birke teaches
a dynamic time warping signal processing algorithm.
(Birke, [fig(s) 4-7] [par(s) 98] e.g., “workload characterization 411 may also use spatial dependencies. Depending on the performed task, there may be a correlation between the usage of computational resources between different VMs. In other words, a certain task executed on a first VM influences the computational resources of a second VM and vice versa. Said spatial dependencies between different co-located VMs can be, for example, detected by a Dynamic Time Warp algorithm. Said Dynamic Time Warp algorithm may detect which usage series of a VM is correlated with a usage series of another VM. Preferably, a clustering of usage series of certain VMs is performed, each cluster comprising usage series showing spatial dependencies above a certain threshold. Due to said spatial dependencies, it may be sufficient to predict the future computational workload, i.e. the future usage series of a single VM included in one group and estimate the future computational workload of all other VMs by using the already predicted usage series of the VM of said group. For example, said estimation of usage series of all other VMs may be obtained by linearly fitting usage series outside of the signature series, with all the final signature series and predicting usage series outside of the signature series by plugging in the predicted final signature series.”;)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the virtualization system of Wen, Ahmed, Sun, Jin, Schaad with the dynamic time warping of Birke. 
Doing so would lead to detecting correlations between usage series of different VMs and group the usage series according to their similarity based on the Dynamic-Time-Warping algorithm, and improving prediction quality and reducing computational effort.
(Birke, [par(s) 30-45] e.g., “According to an example embodiment, said information regarding spatial dependencies is determined based on a Dynamic-Time-Warping algorithm. Said Dynamic-Time-Warping algorithm may provide means for measuring the similarity between different historic resource usage information (in the following also referred to as historic usage series) in order to be able to detect correlations between usage series of different VMs and group said usage series according to their similarity. According to an example embodiment, selecting partial information from historic resource usage information comprises selecting partial information which shows significant temporal periodicity. For example, the auto-correlation function may provide multiple characteristics indicating temporal periodicities and one or more characteristics which are the most informative ones are selected in order to predict the future resource usage (usage series). Thereby, the prediction quality is significantly improved and the computational effort is reduced.”)

Regarding claim 13
The claim is a system claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Regarding claim 20
The claim is a computer-readable medium claim corresponding to the method claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of the method claim. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahay et al. (US 10,447,806 B1) teaches adjusting resource allocation.
Kumar et al. (Long Short Term Memory Recurrent Neural Network (LSTM-RNN) Based Workload Forecasting Model For Cloud Datacenters) teaches forecasting workloads based on LSTM.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129           
12/12/2022                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129